          Case 3:19-cv-05627-WHO Document 23 Filed 06/01/20 Page 1 of 2




1    JENNA STATFELD HARRIS, SBN 320327
     BAY AREA LEGAL AID
2    1735 Telegraph Ave.
     Oakland, CA 94612
3    jharris@baylegal.org
     Phone: (510) 250-5212
4    Fax: (510) 663-4740

5    Attorney for Plaintiff

6
                                      UNITED STATES DISTRICT COURT
7
                                   NORTHERN DISTRICT OF CALIFORNIA
8

9

10                                                            CIVIL NO. 3:19-CV-05627-WHO
        WATSON,
11
              Plaintiff,
                                                            STIPULATION AND ORDER FOR
12
              vs.                                           FIRST EXTENSION OF TIME TO FILE
13                                                          REPLY
      ANDREW SAUL,
14    Commissioner of Social Security,
15        Defendant.
16
             The parties hereto, by and through their undersigned attorneys, hereby stipulate that Plaintiff
17
     Diana Watson, shall have an additional 28 days, until June 25, 2020, in which to file and serve a reply
18
     in this action. This is the first stipulation for extended time requested by Plaintiff for the reply in this
19
     matter. This is necessary to allow Plaintiff sufficient time to review and respond to the arguments
20
     raised in Defendant’s opposition while managing current high workload demands.
21
             The parties further stipulate that the Court’s Procedural Order for Social Security Review
22
     Actions shall be modified accordingly.
23

24

25
26

27

28                                                     1
         STIPULATION AND ORDER
                            -1- FOR FIRST EXTENSION OF TIME FOR FILING
                           REPLY 3:19-CV-05627-WHO
      Case 3:19-cv-05627-WHO Document 23 Filed 06/01/20 Page 2 of 2




1
       Dated: May 27, 2020                  By: __/s/____________
2
                                            JENNA STATFELD HARRIS
3                                           Attorney for Plaintiff

4

5      Dated: May 27, 2020           By: ___/s/________(as authorized via email)
                                            IN SEON JEONG
6                                           Attorney for Defendant
7

8

9                                               ORDER

10   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

11

12
              June 1, 2020
     DATED:________________________ _________________________________
13                                  HONORABLE WILLIAM H. ORRICK
                                    United States District Court Judge
14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                     2
     STIPULATION AND ORDER
                        -2- FOR FIRST EXTENSION OF TIME FOR FILING
                       REPLY 3:19-CV-05627-WHO
